Citation Nr: 0706064	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for the veteran's service-connected fracture of 
the right thigh with intramedullary rod and mild degenerative 
joint disease of the hip and knee.  

2.  Entitlement to a compensable disability rating for the 
veteran's service-connected bone graft of the right iliac 
crest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from October 1962 to 
October 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In December 2006, the veteran testified at his hearing before 
the Board that he has been treated for these disabilities 
several times at the St. John VA Outpatient Clinic in 
LaPlace, Louisiana.  Although VA has a duty to assist a 
claimant in obtaining evidence to substantiate his claim (see 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006)), 
nothing in the claims folder indicates that the RO requested 
VA treatment records.  VA medical treatment records are 
deemed to be within the control of VA and should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining such records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In addition, the veteran indicated that he was 
going to see his orthopedic surgeon again soon.  A waiver 
should be requested from the veteran so that VA may assist 
him in obtaining those private treatment records as well.  

The veteran also testified at his hearing before the Board 
that he was granted Social Security disability for his right 
thigh condition.  The Social Security records are not in the 
veteran's claims file.  Since those records may be helpful in 
deciding the appeal, a remand is necessary to assist the 
veteran in obtaining those records.  

Moreover, the veteran testified that he was employed by the 
United States Postal Service when his disability became so 
severe he could no longer work.  Ask the veteran if he filed 
a disability claim with that agency and, if so, assist him in 
obtaining those Federal records. 

In the September 2003 rating decision, the three scars on the 
veteran's right thigh were evaluated as part of the veteran's 
bone graft of the right iliac crest disability. At the 
hearing before the Board, the veteran testified that those 
scars are now more painful than at the time of his June 2003 
compensation and pension (C&P) scar examination.  He also 
testified that he has recently lost function in his right 
knee and hip (and he argues that a rating for his right knee 
and hip separate from the rating for his right thigh 
disability is therefore warranted).  

VA's duty to assist the veteran includes the conduct of a 
contemporaneous medical examination, especially where it is 
contended that a service-connected disability has worsened.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Accordingly, the veteran must be scheduled for C&P 
examinations to evaluate the current condition of the 
veteran's three right thigh scars, right knee, right hip, and 
right femur.  See 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, the veteran has not been asked to provide VA with 
any evidence in his possession that pertains to the claim, as 
required by 38 C.F.R. § 3.159(b), nor has he been given 
notice as described in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran should be provided with such notice.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1. Send the veteran notice that complies 
with 38 C.F.R. § 3.159(b) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), ask 
him to supply waivers for any private 
treatment records since March 2005, and 
ask him if he filed a disability claim 
with the United States Postal Service.    

2.  Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including the 
St. John Outpatient Clinic in LaPlace, 
Louisiana), medical records from the 
private providers for whom the veteran 
supplies medical waivers, Social Security 
records relating to the veteran's 
disability claim, and United States Postal 
Service  records (if the veteran filed a 
disability claim with that agency).  
Associate any evidence obtained with the 
claims folder.  

3.  Thereafter, schedule the veteran for 
appropriate examinations to determine the 
severity of the veteran's service-
connected disabilities of: (a) the 
fracture of the right femur with 
intramedullary rod and mild degenerative 
disc disease of the hip and knee; and (b) 
the bone graft of the right iliac crest 
(including the three scars of the right 
thigh).  

The claims file must be made available to 
each examiner and the examiner's report 
should indicate that it was reviewed.  A 
thorough history should be obtained from 
the veteran.  All necessary tests should 
be given (including range of motion 
measurements for the right knee and right 
hip) and any results from such tests 
should be addressed in the examiner's 
report.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




